UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7014



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DIMAS ATILIO GIRON,

                                              Defendant - Appellant.



                              No. 01-7088



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DIMAS ATILIO GIRON,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-99-32-A)


Submitted:   March 29, 2002                 Decided:   April 12, 2002


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Dimas Atilio Giron, Appellant Po Se.           Cheryl Lynne Evans, Special
Assistant United States Attorney,              Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dimas Atilio Giron appeals the district court’s orders denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001) and his

request for a certificate of appealability.             We have reviewed the

record and the district court’s opinions and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeals substantially on the reasoning of the district

court.    See United States v. Giron, No. CR-99-32-A (E.D. Va. Mar.

23 & June 14, 2001).          We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   the    court   and   argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                        2